 

Exhibit 10.18

 

EXECUTION VERSION

 

CONSULTING AGREEMENT

 

This Consulting Agreement is entered into as of this 15th day of November, 2018
(this “Consulting Agreement”), by and between Waitr Holdings Inc. (the
“Company”), and Richard H. Liem (“Consultant”). The Company and Consultant may
also be referred to individually as a “Party” and collectively as the “Parties.”

 

WHEREAS, Consultant served as the Vice President, General Counsel and Secretary
of the Company since its inception through its business combination with Waitr
Incorporated (the “Business Combination”), and Consultant has significant
experience serving as vice president, general counsel and secretary of a public
company in the restaurant, hospitality and entertainment industries; and

 

WHEREAS, the Company wishes to retain Consultant to provide it with consulting
services following the Business Combination, and Consultant wishes to be engaged
to provide consulting services to the Company, on the terms and subject to the
conditions set forth herein;

 

NOW, THEREFORE, the Parties hereby agree as follows:

 

1.   Services. During the Term (as defined below), Consultant agrees, at the
direction of the Company’s Board of Directors (the “Board”) or chief executive
officer (“CEO”), to provide his expertise, advice and assistance on such
projects as reasonably requested, not to exceed 15 hours per month, subject to
reasonable notice by the Company to Consultant of the request to provide such
services (the “Services”). Consultant will perform the Services under the
general supervision of the Board and the CEO, but Consultant will determine, in
Consultant’s sole discretion, the manner and means by which and where the
Services are to be performed. The Company has no right or authority to control
the manner or means by which or where the Services are performed.

 

2.   Independent Contractor Status. Consultant agrees that Consultant is an
independent contractor and that Consultant is not entitled to and shall not
claim any of the rights, privileges or benefits of an employee of the Company.
Nothing herein shall be construed to create a joint venture or partnership
between the Parties hereto or an employee/employer relationship. Consultant
understands that Consultant shall not receive any of the rights, privileges and
benefits that the Company extends to its employees, including, but not limited
to, pension, retirement savings or welfare benefits, vacation, termination or
severance pay or other perquisites by virtue of this Consulting Agreement or by
virtue of Consultant’s provision of Services to the Company. The Company shall
issue an IRS Form 1099 to Consultant in connection with the Consulting Fees in
accordance with applicable law. Consultant is responsible for any and all
employment related federal, state and local taxes, unemployment compensation
coverage, workers’ compensation insurance and social security payments relating
to the Services. Neither Party hereto shall have any express or implied right or
authority to assume or create any obligations on behalf of or in the name of the
other Party or to bind the other Party to any contract, agreement or undertaking
with any third party.

 

 

 

 

3.   Compensation. In consideration of the Services to be provided by Consultant
hereunder, Consultant shall be issued, on the date hereof, an award of 150,000
restricted shares of common stock (the “Award”) under the Waitr Holdings Inc.
2018 Omnibus Incentive Plan (the “Plan”). The Award will vest in full on the
first anniversary of the date of grant, unless the Term of this Consulting
Agreement is terminated prior the first anniversary of the date hereof in
accordance with Section 4 hereof other than as a result of Consultant’s death or
disability (in which case the Award shall be immediately vested in full). The
Award shall be subject to the terms and condition set forth in the Plan and a
written award agreement.

 

4.   Term. This Consulting Agreement shall be effective as of the date hereof
and continue in full force and effect until the first anniversary of the date
hereof, unless otherwise terminated pursuant to this Section 4 (the “Term”). The
Term may be terminated (i) by Consultant for any reason or no reason with no
less than thirty (30) days’ advance written notice to the Company; (ii) by the
Company for Cause upon written notice to Consultant of the event constituting
Cause; or (iii) immediately upon the death or disability of Consultant, however,
in such event, the Award shall immediately vest in full. Upon termination of the
Term, the Company’s only obligations shall be to reimburse any unreimbursed
expenses otherwise reimbursable to Consultant under this Consulting Agreement.
For purposes of this Section 4, “Cause” means Consultant: (i) is convicted of a
felony or a crime involving moral turpitude, (ii) willfully commits fraud,
theft, embezzlement or other malfeasance against the business of the Company
resulting in material economic or financial injury to the Company or (ii)
materially fails to perform his Services hereunder after written notice has been
delivered to the Consultant by the Company, which notice specifically identifies
the manner in which the Consultant has failed to perform, and the Consultant’s
failure to perform his Services hereunder is not cured within thirty (30) days
after such notice of failure has been delivered to the Consultant.

 

5.   Expenses. Consultant is authorized to incur reasonable expenses in carrying
out Consultant’s duties for the Company hereunder and shall be promptly
reimbursed for all such reasonable business and out-of-town travel expenses
directly attributable to the performance of the Services under this Consulting
Agreement, subject to the Company’s expense reimbursement policies and any
pre-approval policies in effect from time to time. Consultant shall provide the
Company with receipts for all expenses for which Consultant expects to be
reimbursed.

 

6.   Confidentiality.

 

6.1.          Consultant covenants and agrees that while Consultant is engaged
by the Company and following termination of that engagement for any reason, all
confidential or proprietary information about the Company and its subsidiaries
and customers (“Confidential Information”) obtained by Consultant during the
course of providing Services hereunder shall be treated by Consultant as
confidential, proprietary, and in the nature of trade secrets, and Consultant
agrees not to: (i) disclose any Confidential Information to any third party,
including employees or consultants of the Company who do not have a legitimate
business need to know, without the specific consent of the Company, except as
required by law or by existing contracts to which the Company is a party; or
(ii) use any Confidential Information for Consultant’s own benefit or for the
benefit of any other person or in any way that would be detrimental to the
Company’s business.

 

 2 

 

 

6.2.          The absence of any marking or statement that particular
information is Confidential Information shall not affect its status as
Confidential Information.

 

6.3.          Confidential Information shall not include information (a) that is
or becomes generally available to the public other than through the breach by
Consultant of this Consulting Agreement, (b) that is provided to Consultant by a
third party that had no confidentiality obligations with respect to such
information or (c) that is independently developed by Consultant without
reference to confidential or proprietary information of the Company.

 

6.4.          Notwithstanding anything to the contrary in this Section 6,
nothing in this Consulting Agreement prohibits Consultant from reporting
possible violations of federal law or regulation to any governmental agency or
entity, including but not limited to the Department of Justice and the
Securities and Exchange Commission and any agency Inspector General, or making
other disclosures that are protected under the whistleblower provisions of
federal law or regulation. Consultant does not need the prior authorization of
the Company to make any such reports or disclosures and is not required to
notify the Company that Consultant has made such reports or disclosures.

 

7.   Intellectual Property. Consultant agrees that all inventions, technology,
designs, innovations and improvements (whether or not patentable and whether or
not copyrightable) which are made, conceived, reduced to practice, created,
written, designed or developed by Consultant, solely or jointly with others, (i)
that directly and exclusively relate to the Company’s proprietary mobile
application or any of the technology that is used, developed or obtained by the
Company or any of its affiliates or subsidiaries in connection with its business
or (ii) if resulting or directly derived from Confidential Information
(collectively under clauses (i) and (ii), “Inventions”), shall be the sole
property of the Company. Consultant shall and hereby does assign to the Company
all Inventions and any and all related patents, copyrights, trademarks, trade
names, and other industrial and intellectual property rights and applications
therefor, in the United States and elsewhere. Consultant agrees to cooperate
with and assist Company to apply for, and to execute any applications and/or
assignments reasonably necessary to obtain, any patent, copyright, trademark or
other statutory protection for Inventions in Company’s name as Company deems
appropriate and to otherwise treat all Inventions as Proprietary Information.

 

8.   Pre-Existing Materials. Subject to Section 7 of this Consulting Agreement,
Consultant will provide the Company with prior written notice if, in the course
of performing the Services, Consultant incorporates into any Invention or
utilizes in the performance of the Services any pre-existing invention,
discovery, idea, original works of authorship, development, improvements, trade
secret, concept, or other proprietary information or intellectual property right
owned by Consultant or his affiliates or in which Consultant has an interest,
prior to, or separate from, performing Services under this Agreement (“Prior
Inventions”). Without limiting the generality of the foregoing, (i) Consultant
will provide the Company with prior written notice and (ii) the Company is
hereby granted a nonexclusive, royalty-free, perpetual, irrevocable,
transferable, worldwide license (with the right to grant and authorize
sublicenses) to make, have made, use, import, offer for sale, sell, reproduce,
distribute, modify, adapt, prepare derivative works of, display, perform, and
otherwise exploit such Prior Inventions, without restriction, including, without
limitation, as part of or in connection with such Invention, and to practice any
method related thereto. Consultant will not incorporate any invention,
improvement, development, concept, discovery, idea, original works of
authorship, development, improvement, trade secret, concept, or other
proprietary information or intellectual property right owned by any third party
into any Invention without Company’s prior written permission.

 

 3 

 

 

9.   Return of Property. Upon the termination of this Consulting Agreement for
any reason, or at any time when so requested by the Company, Consultant agrees
to promptly return and/or permanently delete all documents and data belonging to
the Company or related to the Company, its clients, customers or its business in
Consultant’s possession or control and any other materials containing
Confidential Information, including all hard copies as well as stored data on
any electronic device, except to the extent Consultant is at such time serving
as a director of the Company and such documents or data relate to such service.

 

10.   Damages and Injunctive Relief. Consultant acknowledges and agrees that a
violation or even a threatened violation of Sections 6, 7, 8 or 9 of this
Consulting Agreement by Consultant is likely to result in irreparable harm to
the Company and monetary damages alone would not completely compensate the
Company for the harm. Accordingly, the Company may obtain an injunction
prohibiting Consultant from violating Sections 6, 7, 8 or 9 of the Consulting
Agreement, an order requiring Consultant to render specific performance of
Sections 6, 7, 8 or 9 of the Consulting Agreement, and/or other appropriate
equitable remedies, without the need to post bond, in addition to and not in
limitation of any other rights, remedies, or damages available to the Company at
law or in equity.

 

11.   Representations, Warranties and Covenants. Consultant shall comply with
all local, state and federal laws that are applicable to Consultant’s
obligations under this Consulting Agreement or any related activities.
Consultant shall perform under this Consulting Agreement in a professional,
ethical and workmanlike manner and in accordance with the highest professional
standards in the industry. Consultant represents and warrants to the Company
that Consultant has the requisite training, skill set and experience level
necessary to perform Consultant’s obligations under this Consulting Agreement.
Consultant further represents and warrants that Consultant is able to provide
the Services to the Company and that Consultant’s ability to work for the
Company is not limited or restricted by any agreements or understandings between
Consultant and other persons or companies.

 

12.   No Assignment. Consultant may not assign, delegate, subcontract or
license, in whole or in part, this Consulting Agreement, including without
limitation, any of the rights, duties and obligations without the prior written
consent of the Company, which consent may be withheld in the Company’s sole
discretion. Any attempted assignment, delegation, subcontract or licensing of
such rights, duties or obligations without the Company’s prior written consent
shall be void and of no effect. The provisions of this Consulting Agreement are
binding upon and inure to the benefit of the Parties hereto and their respective
permitted successors and assigns.

 

 4 

 

 

13.   Governing Law; Waiver of Jury Trial; Legal Costs. The Parties agree that
this Consulting Agreement shall be governed by the laws of the State of
Delaware, without regard to any conflicts of law principles. Any dispute arising
under or relating to the Consulting Agreement shall be brought in a state or
federal court sitting in the State of Delaware, provided that any party may seek
injunctive relief in any court of competent jurisdiction. Each of the parties
hereto hereby irrevocably waives all right to trial by jury in any action,
proceeding, or counterclaim arising out of or relating to this Consulting
Agreement. If either party must pursue legal action to enforce or enjoin any
action on the other party’s part in contravention of any provision of this
Consulting Agreement, the prevailing party (as determined by the Court) shall be
entitled to recover its costs, including its reasonable attorneys’ fees in
connection with any action in which it successfully obtains an injunction and/or
damages.

 

14.   Waiver. No failure to act by the Company shall waive any right contained
in this Consulting Agreement. Any waiver by the Company must be in writing and
signed by an officer of the Company to be effective.

 

15.   No Third Party Beneficiaries. This Consulting Agreement is for the sole
benefit of the parties hereto and their respective successors and permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other person any legal or equitable right, benefit, or remedy of any
nature whatsoever.

 

16.   Counterparts. This Consulting Agreement may be executed in multiple
counterparts and by facsimile signature, each of which shall be deemed an
original and all of which together shall constitute one instrument.

 

[Signature page follows.]

 

 5 

 

 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.

 

CONSULTANT   WAITR HOLDINGS INC.       /s/ Richard H. Liem   By:   /s/ Chris
Meaux Richard H. Liem     Name: Chris Meaux       Title: Chief Executive Officer

 

[Signature page to Consulting Agreement]

 

 

 